internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-120424-98 date date x a b_trust trust trust trust trust trust trust trust trust trust d1 d2 d3 d4 d5 d6 d7 dear this letter responds to the letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 x made an election to be an s_corporation effective d2 on d3 a at that time x’s sole shareholder transferred a number of shares to trust sec_1 through on d4 a transferred additional shares of x to trust sec_1 through b as x’s president represents that trust sec_1 through were intended to be qualified subchapter_s trusts qssts as described in sec_1361 of the code and that they qualify as qssts a died on d5 after a’s death b became president of x and made inquiries as to the status of x’s s_corporation_election various meetings were held between x x’s and shareholders’ attorneys and x’s accountants regarding whether the elections under sec_1361 had been filed for the trusts the meetings confirmed that the elections had not been filed b represents that one public accounting firm prepared a’s individual tax returns another prepared x’s corporate tax returns a law firm handled a’s estate_planning and a second law firm handled x’s corporate matters a did not inform any of these legal and accounting advisors as to the activities of any of the others each worked under the assumption that one of the others was responsible for preparing and filing the appropriate elections under sec_1361 for trust sec_1 through in addition the necessity for filing the elections was never communicated to the qssts’ beneficiaries or to x therefore no elections were filed for trust sec_1 through and x’s s_corporation_election terminated as of d3 x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary b represents that x and its shareholders have reported their income consistent with s_corporation status and that the failure to timely file elections under sec_1361 for the trusts was not motivated by tax_avoidance or retroactive tax planning in d6 x engaged its accountants to prepare a ruling_request to obtain relief for the termination of x’s s_corporation_election on d7 elections under sec_1361 were filed for the trusts sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code as in effect for taxable years beginning on or before date provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 a such trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1361 of the code provides that a beneficiary of a qualified_subchapter_s_trust or a beneficiary’s legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1362 of the code provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on d3 under sec_1362 of the code because the respective beneficiaries of each of trust sec_1 through failed to timely file an election under sec_1361 furthermore x’s s_corporation_election would have terminated d4 because of the transfer of x shares to trust sec_1 through we further conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 of the code we also conclude that the potential termination of x’s s_corporation_election on d4 would have been inadvertent within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation during the period d3 through d7 provided that x’s s_corporation_election was valid and is not otherwise terminated under sec_1362 during the period d3 through d7 trust sec_1 through will be treated as trusts described in sec_1361 and the respective beneficiary of trust sec_1 through will be treated for purposes of sec_678 as the owner of that portion of the respective trust that consists of x stock the shareholders of x must in determining their federal_income_tax liabilities include their respective shares of the separately and non-separately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling letter will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in particular no opinion is expressed or implied concerning whether trust sec_1 through are or ever were qssts within the meaning of sec_1361 of the code pursuant to a power_of_attorney on file with this office copies of this letter will be sent to x’s authorized representatives sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
